Case: 17-13691   Date Filed: 12/09/2019   Page: 1 of 16


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 17-13691
                          Non-Argument Calendar
                        ________________________

                 D.C. Docket No. 2:14-cv-00726-SPC-MRM


KENNETH COLEMAN,

                                                Plaintiff-Appellant,

versus

T. BOWDEN, et al.,

                                                Defendants,

SGT.WALKER,

                                            Defendant-Appellee.
                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                             (December 9, 2019)

Before JORDAN, JILL PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:
                 Case: 17-13691   Date Filed: 12/09/2019   Page: 2 of 16


      Kenneth Coleman, a Florida prisoner proceeding pro se, brought a civil rights

action under 42 U.S.C. § 1983 against six prison officials: T. Bowden, L. Severson,

Major Colon, Sergeant J.D. Rios, Sergeant Walker, and Sergeant Laux. He appeals

the following orders issued by the district court in his case: (1) the order dismissing

claims against T. Bowden for failure to state a claim and dismissing all other claims

for failure to exhaust administrative remedies, except for the retaliation claim against

Sergeant Walker; (2) the order denying his motion to compel the production of his

medical records; (3) the order denying his motion for leave to file a second amended

complaint; and (4) the order granting summary judgment in favor of Sergeant

Walker on the retaliation claim. For the following reasons, we affirm.

                                           I

      Mr. Coleman’s claims predominantly arise from an incident that occurred on

the evening of October 9, 2012, while he was incarcerated at Charlotte Correctional

Institution in Punta Gorda, Florida. He alleges that on that night, his cellmate

Kenneth Jones attacked him while he was sleeping, punching him in the face and

eyes, kicking him in the hip, and slamming him to the floor. As a result of the attack,

Mr. Coleman suffered permanent damage to his body, has to wear bifocals, and his

left eye sags.

      Mr. Coleman claims the defendants’ deliberate indifference to his safety, in

violation of his Eighth Amendment rights, resulted in the attack. In addition to the


                                           2
             Case: 17-13691    Date Filed: 12/09/2019   Page: 3 of 16


claims stemming from the attack, Mr. Coleman asserts that Sergeant Walker verbally

threatened him and “schemed to force [him] to live with his enemy” in retaliation

for grievances that Mr. Coleman had filed against him, in violation of his First

Amendment rights.

      Mr. Coleman filed a number of grievances with prison officials between June

of 2011 and November of 2013. Four of them are relevant here.

      First, on October 23, 2011, Mr. Coleman filed an inmate request to the warden

complaining that, when he was placed in administrative confinement, Sergeant

Walker failed to call the B-dormitory (where Mr. Coleman had been housed) to tell

them to pack up and store Mr. Coleman’s property. The grievance was denied

because Mr. Coleman’s property had been properly packed and stored. Mr. Coleman

alleged that Sergeant Walker “made verbal threats” to him after he filed this

grievance, telling Mr. Coleman that “someone is going to take care of [him] for

writing [Sergeant Walker] up, for leaving [his] personal property inside [the] B-

dormitory[.]” D.E. 81 at 11.

      Second, on November 10, 2011, Mr. Coleman submitted an “emergency”

grievance to T. Bowden, the Secretary’s representative for the Florida Department

of Corrections (“FDOC”), stating that Sergeant Walker was trying to get Mr.

Coleman beat up or stabbed by other inmates. Mr. Coleman claims that when T.

Bowden took too long to answer, he cut his wrist with a razor. As a result, he was


                                        3
                  Case: 17-13691      Date Filed: 12/09/2019      Page: 4 of 16


placed at Lake Correctional Institution’s Mental Health Unit from April 3, 2012 to

August 13, 2012.

         Third, on December 14, 2012, Mr. Coleman filed a grievance with the warden

of Martin Correctional Institution, where he was then housed, complaining that he

had informed Sergeant Rios that he and Mr. Jones “were not getting along,” but

Sergeant Rios did not move him to a different cell. He also asserted that staff

members at Charlotte Correctional Institution placed him in a cell with Mr. Jones in

retaliation for filing grievances against them. The grievance was returned without

action because it addressed more than one issue.

         Fourth, instead of correcting this deficiency, on January 18, 2013, Mr.

Coleman filed a grievance directly with the Secretary of the FDOC, asserting that

the prison staff “conspired” to house him in a cell with Mr. Jones. His appeal was

returned because it was not compliant with the inmate grievance procedures.

                                                II

         Defendants Bowden, Colon, Severson, and Walker moved to dismiss the

amended complaint. 1 The district court granted the motion in part, dismissing all of

Mr. Coleman’s claims except the retaliation claim against Sergeant Walker. The

district court dismissed the claims against T. Bowden for failure to state a claim, as




1
    Neither Sergeant J.D. Rios nor Sergeant Laux were served with process.
                                                 4
             Case: 17-13691     Date Filed: 12/09/2019   Page: 5 of 16


the only allegations against her were based on her review of administrative

grievances submitted to the FDOC.

      The district court dismissed the deliberate indifference claims against the

remaining defendants because Mr. Coleman did not properly exhaust administrative

remedies. The December 14, 2012, and January 18, 2013, grievances did not comply

with the grievance procedures, and Mr. Coleman did not demonstrate that he was

exempt from complying with the grievance process. The district court concluded,

however, that Mr. Coleman exhausted his retaliation claim against Sergeant Walker

and allowed that sole claim to proceed.

      Mr. Coleman then moved to compel Sergeant Walker to produce documents,

including his medical and mental health records. The district court denied this

request because these records were unrelated to the remaining retaliation claim.

      On May 19, 2017, Sergeant Walker moved for summary judgment. Before

the district court ruled on the motion, Mr. Coleman moved for leave to file a second

amended complaint. The district court denied leave to amend because it would cause

undue delay and prejudice.

      In his summary judgment motion, Sergeant Walker denied retaliating against

Mr. Coleman, explaining that he had little interaction with Mr. Coleman as Mr.

Coleman was only assigned to his housing unit for one week. He submitted a prison

record confirming that Mr. Coleman was only in his unit (the “B-Dormitory”) from


                                          5
                Case: 17-13691   Date Filed: 12/09/2019   Page: 6 of 16


October 4, 2011, to October 11, 2011. Sergeant Walker further contended he did

not place Mr. Coleman in a cell with his enemies, as he has no control over the

assignment of inmates to cells. In support, he submitted an affidavit of Kara

Williams, the Assistant Warden of Programs at Charlotte Correctional Institute,

verifying that cell assignments are not done by the security staff assigned to the

housing unit.

      In his response in opposition, Mr. Coleman set forth new facts not alleged in

the amended complaint. In the amended complaint, Mr. Coleman alleged that

Sergeant Walker retaliated against him for the October 23, 2011, grievance by

placing him in a cell with his enemies. In the response in opposition, however, Mr.

Coleman claimed that Sergeant Walker failed to properly secure his property in

retaliation for his threatening to file a grievance against him on October 12, 2011.

      The district court granted summary judgment in favor of Sergeant Walker. It

explained that Mr. Coleman could not base his retaliation claim on a factual scenario

not alleged in the amended complaint. The district court further explained that

Sergeant Walker was entitled to summary judgment on the retaliation claim that was

alleged because Mr. Coleman could not show a causal connection between the

grievance and the alleged adverse action. Namely, Sergeant Walker could not have

placed Mr. Coleman in a cell with his enemies, because the undisputed evidence

showed that Mr. Coleman was not assigned to Sergeant Walker’s housing unit any


                                          6
               Case: 17-13691    Date Filed: 12/09/2019     Page: 7 of 16


time after he filed the grievance and that Sergeant Walker was not in charge of cell

assignments.

      Mr. Coleman appealed.

                                          III

      On appeal, Mr. Coleman raises five arguments: (a) the district court erred in

dismissing his claims against T. Bowden for failure to state a claim for relief; (b) the

district court erred in dismissing the remaining deliberate indifference claims for

failure to exhaust administrative remedies; (c) the district court abused its discretion

in denying his motion to compel the production of his medical and mental health

records and stored property slips; (d) the district court abused its discretion in

denying his motion for leave to file a second amended complaint; and (e) the district

court erred in granting Sergeant Walker’s motion for summary judgment on the First

Amendment retaliation claim. We address each argument in turn.

                                           A

      We review the district court’s grant of a motion to dismiss under Federal Rule

of Civil Procedure 12(b)(6) de novo, accepting the allegations in the complaint as

true and construing them in the light most favorable to the plaintiff. See Timson v.

Sampson, 518 F.3d 870, 872 (11th Cir. 2008). To survive a motion to dismiss, the

complaint must contain sufficient factual allegations to “state a claim to relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell


                                           7
              Case: 17-13691    Date Filed: 12/09/2019    Page: 8 of 16


Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Pro se complaints are held

to “less stringent standards than formal pleadings drafted by lawyers.” Campbell v.

Air Jam. Ltd., 760 F.3d 1165, 1168 (11th Cir. 2014) (citation omitted).

       “A prison official’s deliberate indifference to a substantial risk of serious

harm to an inmate violates the Eighth Amendment.” Farmer v. Brennan, 511 U.S.
825, 828 (1994) (internal quotation marks omitted).          To plead a deliberate

indifference claim, the plaintiff must allege facts sufficient to show: “(1) a

substantial risk of serious harm; (2) the defendants’ deliberate indifference to that

risk; and (3) causation.” Lane v. Philbin, 835 F.3d 1302, 1307 (11th Cir. 2016)

(citation and internal quotation marks omitted). The second element has three

components: “(1) subjective knowledge of a risk of serious harm; (2) disregard of

that risk; (3) by conduct that is more than mere negligence.” Id. at 1308 (citation

and internal quotation marks omitted).

      The district court did not err by dismissing Mr. Coleman’s deliberate

indifference claim against T. Bowden. Her only alleged involvement in this case

was reviewing an “emergency” grievance as the Secretary’s representative for the

FDOC and returning the grievance without action because the institution should

have been given an opportunity to resolve the issue. Denying Mr. Coleman’s

grievance for this reason is not sufficient to show that she had “subjective knowledge

of a risk of serious harm” and “disregarded that risk.” See id. See also Johnson v.


                                          8
              Case: 17-13691     Date Filed: 12/09/2019   Page: 9 of 16


Doughty, 433 F.3d 1001, 1010–11 (7th Cir. 2006) (affirming summary judgment in

favor of prison officials who denied the plaintiff’s grievances because they

responded reasonably to the grievances and did not evince a “sufficiently culpable

state of mind” to be deliberately indifferent).

      Nor did Mr. Coleman state a claim against T. Bowden based on her position

with the FDOC. “It is well established that § 1983 claims may not be brought against

supervisory officials on the basis of vicarious liability or respondeat superior.”

Keating v. City of Miami, 598 F.3d 753, 762 (11th Cir. 2010) (citation omitted). A

supervisor may be liable under § 1983 only if she “personally participates in the

alleged constitutional violation or when there is a causal connection between the

actions of the supervising official and the alleged constitutional violation.” Id.

(quoting Gonzalez v. Reno, 325 F.3d 1228, 1234 (11th Cir. 2003)). Mr. Coleman

has not alleged facts to show that Ms. Bowden “personally participate[d]” in, or

directly caused, him to be attacked by his cellmate. See id. See also Gallagher v.

Shelton, 587 F.3d 1063, 1069 (10th Cir. 2009) (“[A] denial of a grievance, by itself

without any connection to the violation of constitutional rights alleged by plaintiff,

does not establish personal participation under § 1983.”).

                                          B

      Under the Prison Litigation Reform Act, 42 U.S.C. § 1997e(a), a prisoner may

not bring suit regarding prison conditions under § 1983 until he exhausts all available


                                           9
              Case: 17-13691     Date Filed: 12/09/2019     Page: 10 of 16


administrative remedies. In reviewing a motion to dismiss for failure to exhaust

administrative remedies, the district court may “consider facts outside of the

pleadings and [ ] resolve factual disputes so long as the factual disputes do not decide

the merits and the parties have a sufficient opportunity to develop the record.”

Bryant v. Rich, 530 F.3d 1368, 1376 (11th Cir. 2008). We review the district court’s

interpretation and application of the PLRA’s exhaustion requirement de novo and its

factual findings for clear error. Bingham v. Thomas, 654 F.3d 1171, 1174–75 (11th

Cir. 2011).

      “The PLRA requires ‘proper exhaustion’ that complies with the ‘critical

procedural rules’ governing the grievance process.” Dimanche v. Brown, 783 F.3d
1204, 1210 (11th Cir. 2015) (quoting Woodford v. Ngo, 548 U.S. 81, 95 (2006)). In

Florida, a prisoner must follow a three-step process: first, he must file an informal

grievance with a designated prison staff member; second, he must file a formal

grievance with the institution’s warden; and third, he must submit an appeal to the

Secretary of the FDOC. Chandler v. Crosby, 379 F.3d 1278, 1288 (11th Cir. 2004)

(citing Fla. Admin. Code §§ 33-103.005–103.007).

      The district court did not err in dismissing Mr. Coleman’s deliberate

indifference claims for failure to exhaust administrative remedies. The record

reflects that the only grievance filed at the institutional level raising issues regarding

security checks, improper inmate housing, or the attack by Mr. Jones was the


                                           10
             Case: 17-13691     Date Filed: 12/09/2019    Page: 11 of 16


grievance filed with the warden of Martin Correctional Institution on December 14,

2012. That grievance did not comply with Florida’s grievance procedures because

it addressed more than one issue. See Fla. Admin. Code. § 33-103.014. As a result,

it was returned without action, and Mr. Coleman was advised to submit one

grievance per issue and given an opportunity to refile the grievance.

      Rather than refile as directed, Mr. Coleman filed an appeal directly with the

Secretary of the FDOC on January 18, 2013. That appeal did not comply with the

“critical procedural rules governing the grievance process,” as it was filed directly

with the Secretary without going through the sequential three-step process.

Dimanche, 783 F.3d at 1210 (internal quotation marks omitted).

      Mr. Coleman argues that he was unable to exhaust his administrative remedies

while he was in the Lake Correctional Institution Mental Health Unit because he did

not have access to writing instruments or grievance forms. But the undisputed

evidence establishes that he was in that unit before he was attacked by Mr. Jones.

Thus, this does not excuse Mr. Coleman from filing a proper grievance about the

October 9, 2012 incident.

      Mr. Coleman also asserts that he was exempt from filing a grievance at the

institutional level because he was being threatened with retaliation by prison staff at




                                          11
               Case: 17-13691        Date Filed: 12/09/2019       Page: 12 of 16


Charlotte Correctional Institution.2 But the alleged threats by officers at Charlotte

Correctional Institution does not explain why Mr. Coleman could not have filed a

grievance internally at Martin Correctional Institution, where he was housed at the

time he filed the December 2012 and January 2013 grievances. See Bryant v. Rich,

530 F.3d 1368, 1379 (11th Cir. 2008) (rejecting prisoner’s argument that he was

exempt from filing a grievance, even though he feared violent reprisals by prison

officials, because he had been transferred to another prison where the threat of

violence was removed).

       In addition, a prison official’s threats of retaliation against a prisoner only

make the administrative remedy “unavailable” if: “(1) the threat actually did deter

the plaintiff inmate from lodging a grievance or pursuing a particular part of the

process; and (2) the threat is one that would deter a reasonable inmate of ordinary

firmness and fortitude from lodging a grievance[.]” Turner v. Burnside, 541 F.3d
1077, 1085 (11th Cir. 2008). Here, any such threat did not actually deter Mr.

Coleman from lodging a grievance at the institutional level, as he did indeed file a

grievance (albeit improperly) about the incident with the warden of Martin



2
  A prisoner may bypass the first two steps and submit a grievance directly to the Secretary if the
grievance is a “grievance of reprisal,” which is a grievance “alleging that staff have taken or are
threatening to take retaliatory action against the inmate for good faith participation in the inmate
grievance procedure.” Fla. Admin. Code § 33-103.002(9). Though the district court did not find
the January 18, 2013 grievance to be a “grievance of reprisal,” it found that the November 10,
2011 grievance regarding Sergeant Walker could constitute a “grievance of reprisal,” and thus Mr.
Coleman exhausted that claim.
                                                12
             Case: 17-13691     Date Filed: 12/09/2019    Page: 13 of 16


Correctional Institution a month earlier, on December 14, 2012. Thus, the district

court did not err in concluding that Mr. Coleman failed to properly exhaust his

administrative remedies for his claims arising out of the October 9, 2012 attack.

                                          C

      We review a district court’s denial of a motion to compel discovery for abuse

of discretion. Holloman v. Mail-Well Corp., 443 F.3d 832, 837 (11th Cir. 2006).

“Parties may obtain discovery regarding any nonprivileged matter that is relevant to

any party’s claim or defense[.]” Fed. R. Civ. P. 26(b)(1).

      The district court correctly denied Mr. Coleman’s motion to compel his

medical and mental health records because they were not relevant to any pending

claim, as the sole remaining claim at the time was the retaliation claim against

Sergeant Walker. Mr. Coleman’s argument regarding stored property slips likewise

lacks merit, as the record reflects that Mr. Coleman did not seek property slips in his

request for production or motion to compel.

                                          D

      We review a district court’s denial of leave to amend a complaint for abuse of

discretion. Maynard v. Bd. of Regents of Div. of Univs. of Fla. Dep’t of Educ., 342
F.3d 1281, 1286 (11th Cir. 2003). Leave to amend may be denied if it would cause

undue delay or prejudice. See id. at 1287.




                                          13
             Case: 17-13691     Date Filed: 12/09/2019    Page: 14 of 16


      At the time Mr. Coleman sought leave to amend, the district court had already

permitted Mr. Coleman to amend the complaint once, the case had been pending for

over two years, discovery had closed, and Sergeant Walker’s motion for summary

judgment was pending. The district court noted that Mr. Coleman did not show good

cause for the delay, and the motion to amend appeared to be designed solely to delay

consideration of Sergeant Walker’s summary judgment motion. These are sufficient

grounds to deny Mr. Coleman’s motion. See Lowe’s Home Ctrs., Inc. v. Olin Corp.,

313 F.3d 1307, 1315 (11th Cir. 2002) (“It is not an abuse of discretion for a district

court to deny a motion for leave to amend a complaint when such motion is designed

to avoid an impending adverse summary judgment motion”). See also id. (“[I]t is

not an abuse of discretion for a district court to deny a motion for leave to amend

following the close of discovery, past the deadline for amendments and past the

deadline for filing dispositive motions”); Reese v. Herbert, 527 F.3d 1253, 1263

(11th Cir. 2008) (holding that the district court acted within its discretion in denying

a motion for leave to amend because the motion was filed nearly seven weeks after

the close of discovery and would have unduly prejudiced the defendants).

                                           E

      We review a district court’s grant of summary judgment de novo. Rich v.

Sec’y, Fla. Dep’t of Corrs., 716 F.3d 525, 530 (11th Cir. 2013). Summary judgment

is appropriate if the moving party “shows that there is no genuine dispute as to any


                                          14
             Case: 17-13691     Date Filed: 12/09/2019    Page: 15 of 16


material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a).

       The First Amendment prohibits prison officials from retaliating against a

prisoner as a result of his filing a grievance concerning the conditions of his

imprisonment. See O’Bryant v. Finch, 637 F.3d 1207, 1212 (11th Cir. 2011)

(quoting Farrow v. West, 320 F.3d 1235, 1248 (11th Cir. 2003)). To prevail on a

retaliation claim, the prisoner must prove: “(1) his speech was constitutionally

protected; (2) the inmate suffered adverse action such that the [official’s] allegedly

retaliatory conduct would likely deter a person of ordinary firmness from engaging

in such speech; and (3) there is a causal relationship between the retaliatory action

[the disciplinary punishment] and the protected speech [the grievance].”           Id.

(citation and internal quotation marks omitted; alterations in original).

      Construing the amended complaint liberally, Mr. Coleman alleged that

Sergeant Walker retaliated against him for filing the October 23, 2011 grievance

about his property by placing him in a cell with his enemies. But in his response in

opposition to summary judgment, and on appeal, Mr. Coleman asserts an additional

basis for his retaliation claim—that Sergeant Walker left his property unsecured in

retaliation for Mr. Coleman threatening to file a grievance against him.

      The district court correctly declined to consider the latter basis for the

retaliation claim, as Mr. Coleman cannot raise a new, unpled claim at the summary


                                          15
              Case: 17-13691    Date Filed: 12/09/2019   Page: 16 of 16


judgment stage. See Gilmour v. Gates, McDonald & Co., 382 F.3d 1312, 1314 (11th

Cir. 2004). Summary judgment was also proper on the retaliation claim that Mr.

Coleman did plead. The undisputed evidence showed that Mr. Coleman could not

establish a causal connection between his October 23, 2011, grievance and his cell

assignment.    First, Sergeant Walker submitted undisputed evidence that Mr.

Coleman was only housed in his housing unit, the B-Dormitory, from October 4,

2011 to October 11, 2011—before Mr. Coleman filed the October 23, 2011

grievance. Second, Ms. Williams’ affidavit establishes that security staff assigned

to the housing unit, like Sergeant Walker, are not responsible for cell assignments.

Thus, Sergeant Walker could not have caused the alleged adverse action and is

entitled to summary judgment.        See Farrow, 320 F.3d at 1248–49 (affirming

summary judgment on prisoner’s retaliation claim against nurse because the prisoner

could not establish a causal connection between his complaints and the alleged

denial of treatment by the nurse).

                                         IV

      For the foregoing reasons, we affirm the district court’s rulings.

      AFFIRMED.




                                         16